         Case 4:19-cv-00033-BMM-JTJ Document 46 Filed 04/21/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MONTANA
                               GREAT FALLS DIVISION

::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::
LEPROWSE CONSTRUCTION,                                             CAUSE NO. CV-19-33-GF-BMM-JTJ
INC.,
                                                   Plaintiff,
-vs-

AUDIT SERVICES, INC. and
LABORERS A.G.C. TRUSTS OF
                                                                   ORDER OF DISMISSAL
MONTANA, a foreign entity,

                                          Defendants.



AUDIT SERVICES, INC. and
LABORERS A.G.C. TRUST OF
MONTANA,
             Counter-Claimants,
-vs-

LEPROWSE CONSTRUCTION,
INC., PAUL LEPROWSE and
JASON LEPROWSE,

                         Counter-Defendants.
::::::::::::::::::::::::::::::::::::::::::::::::::::::

          Upon consideration of the Joint Stipulation for Dismissal filed by the parties

hereto, IT IS HEREBY ORDERED as follows:
        Case 4:19-cv-00033-BMM-JTJ Document 46 Filed 04/21/20 Page 2 of 2



        1.    That any and all claims and counterclaims asserted herein are

dismissed with prejudice as fully compromised and settled on the merits, each

party to bear their own costs and expenses; which said dismissal shall NOT impact

or prevent the parties from pursuing any future claims, if any, as to the following:

              a) the Trust Funds’ ability to prosecute any future claims as to any

amounts owed under the Promissory Note being executed by LeProwse

Construction, Inc. and Paul LeProwse, individually, and Jason LeProwse,

individually, as guarantors under the parties’ Settlement Agreement entered into in

settlement of the pending litigation;

              b) the Trust Funds’ ability to prosecute any future claims as to any

unpaid contributions and assessments that may be owed by LeProwse

Construction, Inc., based on hours worked post October 31, 2019; and

              c) LeProwse’s ability to prosecute any future claims allegedly

arising out of the Trust Funds’ collection or handling of fringe benefit

contributions that may be due and owing, based on hours worked post October 31,

2019.

              DATED this 21st day of April, 2020.
